Title: From Thomas Jefferson to Elizabeth Chiswell Carter, 1 October 1790
From: Jefferson, Thomas
To: Carter, Elizabeth Chiswell



Dear Madam
Monticello Oct. 1. 1790.

I am honoured with your letter of the 19th. Sep. and feel with great sensibility the events which have affected your circumstances. Assuredly I would do any thing in my power which might be useful to a family all the members of which are still very dear to me. I fear however that there is nothing in my position which can be rendered useful to your son at this moment. The office under my direction gives me the appointment of three clerks at 500. dollars a year, places of great drudgery, wherein no economy can save any thing, and no talents or merit give a prospect of rising. But I have said too much in saying that even these are in my gift; since they are at present held by gentlemen whom I found in them, whom my predecessor found in them, who in fact have exercised them  for years and conducted themselves so unexceptionably in them, that nothing could justify the removing them to put others in. Nor would this I am sure be agreeable to you. I can do nothing more at present then but to assure you that should any thing occur hereafter I will keep in remembrance your anxieties for a son, and serve them with the zeal I retain for your family, assuring you that I am with unabated affection and attachment dear Madam, Your most obedient friend & servant,

Th: Jefferson

